Citation Nr: 1146356	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-34 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as abdominal pain and discomfort.  

3.  Entitlement to an initial compensable rating for postoperative residuals of a right tubal excision for ectopic pregnancy.  

4.  Entitlement to an initial compensable rating for a lower abdominal scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1989 and from April 2003 to December 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Indianapolis, Indiana, is the controlling office.  

The issues concerning service connection for a heart disorder and a gastrointestinal disorder, and a compensable rating for residuals of a tubal excision are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The Veteran's lower abdominal scar is well-healed, superficial, and tender to palpation.  


CONCLUSION OF LAW

The criteria are met for an initial 10 percent rating and no more for a lower abdominal scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication of the Veteran's claim, a January 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the January 2007 letter informed the Veteran of the provisions for assigning a disability rating and an effective date for a disability.  A rating decision in June 2007 granted service connection for a lower abdominal scar; a noncompensable rating was assigned, effective October 31, 2006.  "In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records.  She has not identified any treatment by VA for the service-connected disability; a private physician has indicated that no records of her treatment are available any longer.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As discussed in the remand section below, the Veteran has indicated that she was treated at a VA facility in 1991 or 1992 for shortness of breath, chest pain, and heart palpitations; records of that treatment will be obtained.  Information in those records might be relevant to the Veteran's claims for service connection.  However, there is no indication and the Veteran does not contend that any information contained in those 20-year-old treatment records could possibly be relevant to the current rating to be assigned for a lower abdominal scar.  Therefore, the Veteran is not prejudiced by the Board's consideration of her appeal of the issue concerning a compensable initial rating for a lower abdominal scar.  

In July 2007, the Veteran was afforded a VA examination to determine the severity of her service-connected disabilities.  This VA examination was performed by a VA physician who had reviewed the Veteran's claims file, reviewed the history of this condition with the Veteran, examined the Veteran, and included rationale for the conclusions reached therein.  The Board therefore concludes that this examination concerning the lower abdominal scar is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that this examination was inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Goober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

In this case, the Veteran is seeking a greater initial evaluation for her service-connected lower abdominal scar.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282   (1991).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran served on active duty in the Army from January 1980 to March 1989 and in the Air Force from April 2003 to December 2004.  Her service treatment records show that she had an ectopic pregnancy in September 1981.  She underwent excision of the right Fallopian tube.  Subsequent examinations in December 1986, January 1989, August 1989, and August 2002 do not note any pertinent complaints or any abnormal clinical findings regarding the surgical scar.  

On VA compensation examination in July 2007, the examiner noted tenderness over the transverse suprapubic scar that measured 18 centimeters (cm.) by 0.3 cm.  The scar was not adherent to underlying tissue, there was no underlying tissue damage, and the scar did not result in any limitation of motion or loss of function.  There was no skin breakdown or ulceration over the scar.  

Effective October 23, 2008, the criteria for the evaluation of scars were revised.  See 73 Fed. Reg. 54708-01, 54710 (2008).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  Id.; see also 38 C.F.R. § 4.118.  The Veteran's claim for benefits was filed prior to October 23, 2008.  Thus, the Board will not consider the revised criteria.  Rather, the Veteran's claim for a compensable evaluation for her abdominal scar will be considered solely under the criteria effective as of the date of the claim.  

The Veteran's lower abdominal scar was initially assigned a noncompensable evaluation under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent evaluation is warranted for scars that are superficial and painful on examination.  In light of the July 2007 VA examiner's notation of tenderness to palpation over the suprapubic scar, the Board finds that the criteria for an initial rating of 10 percent under the provisions of Diagnostic Code 7804 are met.  This is the maximum evaluation assignable under Diagnostic Code 7804.

However, an initial rating in excess of 10 percent is not for assignment.  The Veteran's service-connected scar is not located on her head, face, or neck; is not deep; and does not cause limitation of function.  See 38 U.S.C.A. § 4.118, Diagnostic Codes 7800, 7801, 7805 (2008).   

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating for a lower abdominal scar assigned herein inadequate.  The Veteran's lower abdominal scar is evaluated pursuant to 38 C.F.R. § 4.118, the criteria of which address skin disorders and are found by the Board to specifically contemplate the level of disability and symptomatology of the Veteran's service-connected abdominal scar.  As noted above, the Veteran's superficial, linear, well-healed lower abdominal scar is manifested by tenderness to palpation, without producing any limitation of function.  When comparing this disability picture with the manifestations contemplated by the Schedule, the Board finds that the Veteran's manifestations are more than adequately contemplated by the 10 percent disability rating assigned herein for her service-connected lower abdominal scar.  A rating in excess thereof is provided for certain manifestations of the service-connected disability but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for a 10 percent disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

As the preponderance of the evidence throughout the appeal period is against an initial rating in excess of the 10 percent evaluation assigned herein for the Veteran's service-connected abdominal scar, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial 10 percent rating is granted for a lower abdominal scar, subject to the law and regulations governing the award of monetary benefits.  

REMAND

On the Veteran's claim form for service connection she indicated that she had received treatment for shortness of breath, chest pain, and heart palpitations at the Indianapolis VA Medical Center (VAMC).  She submitted a completed consent form to release information, identifying treatment at the Indianapolis VAMC in 1991 or 1992.  No records of that treatment are in the claims file, and the record does not indicate that an effort has been made to obtain those records.  Therefore, a remand is required to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because the July 2007 VA examiner's opinion regarding the claimed heart disorder did not consider that evidence, the case must be referred for a supplemental opinion that includes a review of any evidence received pursuant to this remand.  

In addition, the July 2007 VA examiner stated that "possible causes of the veteran's abdominal complaints could be attributed to adhesions from right tube removal/diverticulitis/diverticulosis/viral gastroenteritis, adhesion ring around bowel."  The examiner's use of the word "could" is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" also implies "may not" and is, therefore, speculative).  Regardless, the examiner listed several possible causes for the Veteran's complaints, including the service-connected residuals of a right Fallopian tube excision, without distinguishing the most likely cause.  Therefore, the Board finds that the July 2007 examination is inadequate for rating purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, another examination must be scheduled to determine the etiology of the Veteran's abdominal complaints.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated her for a heart disorder or abdominal complaints since her separation from service.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, in particular, treatment records from the Indianapolis VA Medical Center in 1991 and 1992.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  After the above development has been completed, the Veteran must be afforded the appropriate VA examination to determine the etiology her abdominal complaints.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a disorder manifest by abdominal pain and discomfort, including any gastrointestinal disorder.  In this regard, the examiner must discuss and distinguish the previous VA medical opinion.  If a disorder manifest by abdominal pain and discomfort is diagnosed, the examiner must state whether the disorder is related to her military service, to include any symptoms noted therein.  The examiner must also provide an opinion as to whether any current disorder found that is manifest by abdominal pain and discomfort was caused or is aggravated by residuals of a right Fallopian tube excision or any other service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The Veteran must also then be afforded the appropriate VA examination to determine the etiology any heart disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a heart disorder, including mitral valve prolapse and premature ventricular contractions.  In this regard, the examiner must discuss and distinguish the previous VA medical opinion, as well as previous clinical or laboratory findings.  If a heart disorder is diagnosed, the examiner must state whether the disorder is related to the Veteran's military service, to include any symptoms noted therein.  The examiner must also provide an opinion as to whether any current heart disorder found was caused or is aggravated by any service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

4.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims for service connection for a heart disorder and a gastrointestinal disorder, and for an initial compensable rating for postoperative residuals of a right tubal excision for ectopic pregnancy, must be readjudicated.  If any claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


